NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted November 12, 2009
                                  Decided January 13, 2010*

                                            Before

                             JOHN L. COFFEY, Circuit Judge     

                             ANN CLAIRE WILLIAMS, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 09‐1943

ABDUL M. LOVE,                                    Appeal from the United States District
    Plaintiff‐Appellant,                          Court for the Northern District of Illinois,
                                                  Eastern Division.
       v.
                                                  06 C 1537
DAVID KIRK, et al.
     Defendants‐Appellees.                        Joan Humphrey Lefkow,
                                                  Judge.



                                          O R D E R

       Abdul Love filed this suit under 42 U.S.C. § 1983, claiming that while he was
confined in the pretrial detention unit at the Lake County, Illinois Correctional Center,
employees of the County Sheriff’s Department violated his Fourteenth Amendment right to
due process by transferring him into the segregation unit from the general jail population




       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 09‐1943                                                                                 Page 2

without a hearing.  The district court ruled in favor of the sheriff’s department motion for
summary judgment.  Love appeals, and we affirm.

       In October 2005 Love was arrested and placed in the pretrial detention unit pending
a hearing on a cocaine charge.  Shortly thereafter the sheriff’s criminal investigations unit
informed Patrick Firman, chief of corrections of the Lake County Sheriff’s Department, that
Love—while confined in the general inmate population—attempted to solicit the murder of
the police officer who arrested him in his pending criminal case.  Subsequently, Love was
indicted and charged with the solicitation of murder in the cocaine case.

        As a result of the attempted murder solicitation, Love was transferred in January
2006 to the administrative segregation unit (“ASU”) where he was placed in “lock‐down”
status for 23 hours per day, keeping him from interacting with the other inmates.  David
Kirk, Sergeant of the Lake County Sheriff’s Department, explained in a letter that, based on
Love’s criminal conduct, he was being transferred to ASU for the safety of the staff and
other inmates as well as his own safety.  The letter stated, 

       Mr.  Love,  you  have  been  assigned  to  Status  3  Segregation.    This  is  an
       administrative segregation and the current charges that you face, nessitates [sic]
       the need for this segregation.

       Your segregation status is in the best interest of your safety and the safety and
       security of the Lake County Sheriff[’]s Adult Correctional Division.      

Love was ordered segregated for an indefinite period of time, but the jail’s classification
committee routinely reviewed his placement to determine whether he could be returned to
the general population.  Shortly after being transferred to ASU, Love gave one of the jail’s
officers a letter containing a threat to two Lake County judges.  Although Love denies
writing the letter or intending to personally threaten the judges, the letter became part of
Love’s record for the classification committee’s consideration during his confinement.  

        Love filed several grievances and requested a hearing as well as challenged the
conditions of his segregation.  Jail officials denied Love’s request for a hearing, stating that it
is not a part of the ASU’s procedure.  In response to one of Love’s grievances, Firman also
explained that while in ASU, Love’s ability to mix with other inmates would be limited:
“[d]ue to your demonstrated behavior, the serious nature of your criminal actions while in
custody, and my concerns for the safety and security of this facility.”  Both Firman and Kirk
later testified at the deposition hearing that Love posed a significant security risk to the
Lake County Sheriff’s Adult Correctional Division and that ASU was the only place where
they could closely monitor his activity.  Kirk added that had Love’s “alleged charges” been
No. 09‐1943                                                                                Page 3

reduced or dropped, he probably would have been released from ASU.  But jail officials
received no information during 2006 which would lead them to cast any doubt about their
decision that Love posed a security risk, necessitating Love’s continued segregation until
January 2007.  Thereafter, a change in the jail’s command structure took place, and he was
transferred back to the general inmate population. 

       Love filed this suit in March 2006, alleging that the defendants (Kirk, et. al.) violated
his Fourteenth Amendment right to due process when he was placed in segregation without
a hearing.  Love argued that his segregation was punishment for his alleged solicitation
attempt, and “under the Due Process Clause, a detainee may not be punished prior to an
adjudication of guilt in accordance with due process of law.”  Bell v. Wolfish, 441 U.S. 520,
535 (1979).  Love claimed that the defendants were somehow constitutionally required to
provide him a disciplinary hearing before transferring him into the segregation unit.  

        The trial judge granted summary judgment for the defendants (jail officials), ruling
that the defendants were entitled to take the steps necessary “to maintain security and order
at the institution and make certain no weapons or illicit drugs reach detainees” or otherwise
ensure the “effective management of the detention facility.”  See id. at 540.  Furthermore,
Love failed to establish that his segregation required a due process hearing under Bell.  In
Bell, the Supreme Court held that, unlike one convicted and sentenced, a pretrial
detainee—not yet found guilty of any crime—may not be punished for misconduct while in
custody without due process.  Id. at 535‐37; see Higgs v. Carver, 286 F.3d 437, 438‐39 (7th Cir.
2002); Zarnes v. Rhodes, 64 F.3d 285, 291 (7th Cir. 1995).  To establish a right to due process, a
pretrial detainee must demonstrate either 1) an “expressed intent to punish on the part of
detention facility officials” or 2) that the challenged condition or restriction lacked a
reasonable relationship to a legitimate, non‐punitive administrative purpose.  Bell, 441 U.S.
at 538‐39; see Rapier v. Harris, 172 F.3d 999, 1005 (7th Cir. 1999).  After reviewing the
undisputed facts in this case, the trial court concluded that Love failed to demonstrate an
express intent on the part of the defendants to punish him nor did he establish the lack of a
reasonable relationship between his segregation and a legitimate, non‐punitive purpose. 

       On appeal Love argues that the district court erred in granting summary judgment to
the defendants because a genuine issue of material fact existed dealing with the question of
whether his segregation was punitive and if so, necessitated a disciplinary hearing.  Love
contends that the defendants’ express intent to punish him is reflected in statements by
Firman and Kirk in which they justified his segregation as being based on his solicitation
“charges” and “criminal actions” while in custody.   

      After reviewing the record, we are convinced that Love failed to establish that the
defendants expressly intended to punish him.  When read in context, the statements of
No. 09‐1943                                                                                 Page 4

Firman and Kirk justify segregating Love in order to promote the safety of those in the
facility as well as the general public.  See Zarnes, 64 F.3d at 291 (defendant’s decision to
segregate detainee for “unacceptable conduct” lacked punitive intent because context of
statement showed that the conduct posed a security threat); cf. Higgs, 286 F.3d at 438‐39
(question of punitive intent was ambiguous where letter justifying segregation for
detainee’s threatening behavior did not expressly refer to security concerns).  Although
Love now challenges the veracity of the defendants’ stated rationale for placing him in
segregation, he failed to point out anything in the record that demonstrates that the
defendants expressly intended to punish him.  See Bell, 441 U.S. at 538; Zarnes, 64 F.3d at
291.

        Absent proof of any jail officials’ express intent to punish him, Love’s only
alternative under Bell, then, depends on his ability to establish that his segregation was
either arbitrary or not reasonably related to a legitimate, non‐punitive, administrative
purpose.  See Bell, 441 U.S. at 538‐39; Hart v. Sheahan, 396 F.3d 887, 892 (7th Cir. 2005); Rapier,
172 F.3d at 1005.  The trial judge considered Love’s admission that Firman believed the ASU
was the only appropriate unit in the Lake County Correctional Center where he could
monitor Love’s activities to preclude any future harm and concluded that Love failed to
ascertain a purpose for his segregation beyond its legitimate function of preventing harm to
the officer he threatened, other inmates, and other institutional personnel.  On appeal, Love
has again failed to properly challenge this conclusion, and he cannot adequately contest the
legitimacy of segregating an inmate attempting to solicit the murder of a police officer.  

        On the other hand, Love does raise two additional arguments for the first time on
appeal.  He contends that the duration of the segregation imposed on him is an “atypical
and significant hardship” relative to the ordinary incidents of prison life, a standard
applicable only to convicted prisoners.  See Sandin v. Conner, 515 U.S. 472 (1995); Rapier, 172
F.3d at 1004‐05.  He also refers to the specific restrictions of his segregation (i.e., restricted
access to the commissary, television, outdoor recreation, and educational services) as
exceeding the purpose of the segregation to promote the safety of the facility as well as the
general public.  See Kennedy v. Mendoza‐Martinez, 372 U.S. 144, 169 (1963).  Neither of these
arguments were presented to the trial court when Love was represented by counsel.  These
arguments are thus forfeited, and we see no need to consider them.  See Witte v. Wisconsin
Dept. of Corrections, 434 F.3d 1031, 1038 (7th Cir. 2006). 

       AFFIRM the judgment of the district court.